Title: To George Washington from George Clinton, 22 June 1793
From: Clinton, George
To: Washington, George



Sir
New York 22d June 1793.

I have the Honor to transmit (inclosed) a Letter addressed to me by the Consul of the French Republic at this Place dated the 18th Instant, remonstrating against the Continuance in this Harbour of the Brig Swallow a British Letter of Marque, as inconsistent with the Treaty subsisting between the United States and his Nation. I also inclose for your Excellency’s Information on this Subject a Copy of the Report made to me of the Arrival of the said Brig, and am with the highest Respect Your Most Obedient Servant

Geo: Clinton

